                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 1 of 33 Page ID #:1



                                                                                                         1   TUCKER ELLIS LLP
                                                                                                             MATTHEW I. KAPLAN SBN 177242
                                                                                                         2   matthew.kaplan@tuckerellis.com
                                                                                                             EDWARD W. RACEK SBN 235184
                                                                                                         3   edward.racek@tuckerellis.com
                                                                                                             515 South Flower Street
                                                                                                         4   Forty-Second Floor
                                                                                                             Los Angeles, CA 90071
                                                                                                         5   Telephone: 213.430.3400
                                                                                                             Facsimile: 213.430.3409
                                                                                                         6
                                                                                                           TUCKER ELLIS LLP
                                                                                                         7 JOHN Q. LEWIS (pro hac vice forthcoming)
                                                                                                           john.lewis@tuckerellis.com
                                                                                                         8 SAVANNAH M. FOX (pro hac vice forthcoming)
                                                                                                           savannah.fox@tuckerellis.com
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 950 Main Avenue, Suite 1100
                                                                                                           Cleveland, OH 44113
                                                                                                        10 Telephone: 216.592.5000
                                                                                                           Facsimile: 216.592.5009
                                                                                                        11

                                                                                                        12   Attorneys for Plaintiff
                                                                                                             James D. McCool
TUCKER ELLIS LLP




                                                                                                        13
                                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                                        14
                                                                                                                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                        15

                                                                                                        16   JAMES D. MCCOOL,                       Case No.
                                                                                                        17                Plaintiff,
                                                                                                                                                    COMPLAINT FOR:
                                                                                                        18         v.
                                                                                                                                                          1) FRAUD
                                                                                                        19 DENISE WILSON; ALLEN                           2) NEGLIGENT
                                                                                                           MATKINS LECK GAMBLE                               MISREPRESENTATION
                                                                                                        20 MALLORY & NATSIS, LLP; CLARK                   3) BREACH OF CONTRACT
                                                                                                           LIBENSON; THE PRACTICE                         4) VIOLATION OF CAL. CORP.
                                                                                                        21 CERTIFIED PUBLIC                                  CODE §§ 25401, 25501
                                                                                                           ACCOUNTANTS, INC.; ADAM                        5) VIOLATION OF RULE 10B-5
                                                                                                        22 OCHOA; and DOES 1 through 10,                  6) BREACH OF DUTY OF LOYALTY
                                                                                                           inclusive,                                     7) VIOLATION OF CAL. CORP.
                                                                                                        23                                                   CODE § 25504.1
                                                                                                                          Defendants.
                                                                                                        24                                          JURY TRIAL DEMANDED
                                                                                                        25

                                                                                                        26
                                                                                                        27

                                                                                                        28

                                                                                                                                                      1
                                                                                                                                                  COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 2 of 33 Page ID #:2



                                                                                                         1         Plaintiff James D. McCool (“Jim”) brings this Complaint against defendants
                                                                                                         2   Denise Wilson (“Denise”), Allen Matkins Leck Gamble Mallory & Natsis, LLP (“Allen
                                                                                                         3   Matkins”), Clark Libenson (“Mr. Libenson”), The Practice Certified Public Accountants,
                                                                                                         4 Inc. (“Accounting Firm”), and Adam Ochoa (“Mr. Ochoa”) and alleges as follows:
                                                                                                         5                                  INTRODUCTION
                                                                                                         6         1.     This case is about how Denise Wilson – desperate to save herself and her
                                                                                                         7   aviation management companies from financial ruin – fraudulently induced multi-million
                                                                                                         8   dollar investments from Jim McCool by intentionally misrepresenting the financial
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   health, ownership interests, and liabilities of those entities.
                                                                                                        10         2.     Late in 2017, Jim landed his private plane at Thermal Airport near Palm
                                                                                                        11   Springs, California, and chose aircraft servicer Desert Jet to park, store, fuel, and perform
                                                                                                        12   routine maintenance on his plane. Jim noted to the staff that he had been impressed by the
TUCKER ELLIS LLP




                                                                                                        13   degree of service he received in his limited time there. In turn, the staff offered to
                                                                                                        14   introduce Jim to Desert Jet’s “owner,” Denise Wilson. Jim agreed to meet Denise.
                                                                                                        15         3.     Unknown to Jim at the time, Denise happened to be at a crossroads. Since its
                                                                                                        16   inception, Denise had carefully orchestrated positive publicity about herself and Desert
                                                                                                        17   Jet and cleverly depicted Desert Jet to all who would listen as a financially successful,
                                                                                                        18   growing company. In reality, however, Desert Jet’s day-to-day operations and financial
                                                                                                        19   stability were steadily falling apart under her leadership. Desert Jet was losing more
                                                                                                        20   money by the day, incurring crippling liabilities, and not generating enough revenue to
                                                                                                        21   pay even its ordinary monthly bills.
                                                                                                        22         4.     At the same time, Denise was having personal financial problems as she
                                                                                                        23   faced unpaid taxes and costly personal expenses. The walls were caving in on her and she
                                                                                                        24   was desperate for an immediate infusion of large amounts of cash. Denise knew that a
                                                                                                        25   large investment would be to her benefit because it would bail her out of her desperate
                                                                                                        26   situation at Desert Jet. She also knew that she could structure a potential investment so
                                                                                                        27   that she would receive a dividend that would immediately solve her own financial
                                                                                                        28   problems. None of this was known or revealed by Denise to Jim at the time.

                                                                                                                                                            2
                                                                                                                                                       COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 3 of 33 Page ID #:3



                                                                                                         1          5.    Instead, Denise employed her formidable deception skills to coax Jim into
                                                                                                         2   investing cash into her distressed company. When Denise described the Desert Jet
                                                                                                         3   business to Jim, she lied about the gravity of the situation and instead painted a picture of
                                                                                                         4   a company with a reputable history poised for potential. She pointed to the numerous
                                                                                                         5   awards she and her company received and Desert Jet’s recognition as one of the nation’s
                                                                                                         6   fastest growing companies. Denise also promised Jim unfettered transparency into the
                                                                                                         7   books and records of the company. She mentioned nothing about Desert Jet’s mounting
                                                                                                         8   financial woes or her own.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9          6.     Seeing no evidence at that time that Desert Jet was in distress and given
                                                                                                        10   Denise’s representations about the health and potential of the company, Jim agreed to
                                                                                                        11   invest. Because Desert Jet offered its services through five separate limited liability
                                                                                                        12   companies (collectively, “Desert Jet Entities”), a parent company, Desert Jet Holdings,
TUCKER ELLIS LLP




                                                                                                        13   LLC, was formed to facilitate Jim’s cash investment and Denise’s contribution of the
                                                                                                        14   Desert Jet Entities to the venture.
                                                                                                        15          7.    In the summer of 2018, due diligence and valuations were conducted on the
                                                                                                        16   Desert Jet Entities to determine how much cash Jim would invest into the holding
                                                                                                        17   company. Based on the books and financial records Desert Jet provided at Denise’s
                                                                                                        18   direction, a valuation firm named CBIZ determined that the Desert Jet Entities were
                                                                                                        19   worth between $7 and $11 million. Unbeknownst to Jim or CBIZ at the time, however,
                                                                                                        20   Denise had intentionally misrepresented and omitted material facts about the Desert Jet
                                                                                                        21   Entities to inflate their value, all with the help of legal counsel, Clark Libenson of Allen
                                                                                                        22   Matkins, and her accountant, Adam Ochoa of The Practice Certified Public Accountants,
                                                                                                        23   Inc.
                                                                                                        24          8.    Jim did not know and had no reason to believe that Denise, her lawyers, and
                                                                                                        25   her accountants were orchestrating a fraudulent scheme to pump up the valuation of the
                                                                                                        26   Desert Jet Entities; thus, Jim, placing the value of Desert Jet Holdings at $11 million,
                                                                                                        27   offered $5 million in exchange for 35 percent ownership. Later on in the discussions, Jim
                                                                                                        28   asked Denise for 40 percent ownership given the active financial expertise that Jim would

                                                                                                                                                           3
                                                                                                                                                      COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 4 of 33 Page ID #:4



                                                                                                         1   bring to the holding company.
                                                                                                         2         9.     In response, Denise surprisingly offered Jim 50 percent ownership for a $6
                                                                                                         3   million investment, if she received a $1 million cash distribution from Desert Jet
                                                                                                         4   Holdings. Thinking the deal was fair, Jim agreed to Denise’s proposed terms.
                                                                                                         5         10.    On August 14, 2018, the agreement was executed. Jim invested $6 million in
                                                                                                         6   cash in exchange for 49 percent ownership in Desert Jet Holdings. Denise contributed the
                                                                                                         7   Desert Jet Entities in exchange for 51 percent ownership plus a $1 million dividend, half
                                                                                                         8   of which was paid at closing, and the other half of which was conditioned on, among
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   other things, obtaining bank financing. The other half has not yet been paid because the
                                                                                                        10   conditions precedent have not been met to trigger the declaration of the dividend.
                                                                                                        11         11.    Soon after the investment, evidence of Denise’s ploy started to come to
                                                                                                        12   light. First, it became clear after closing that Denise failed to present Jim with financial
TUCKER ELLIS LLP




                                                                                                        13   statements for the Desert Jet Entities that were prepared in accordance with accepted
                                                                                                        14   accounting principles and that fairly presented the financial condition of the business.
                                                                                                        15   These fraudulent financial statements led Jim to believe that $11 million was a fair value,
                                                                                                        16   but when scrubbed of deceit the Desert Jet Entities were worth materially less. Jim,
                                                                                                        17   therefore, did not receive an ownership interest reflective of his investment.
                                                                                                        18         12.    Second, Denise lied when she told Jim that she was the 100 percent owner of
                                                                                                        19   the Desert Jet Entities. In fact, her husband, Alan Robert Wilson, still maintains
                                                                                                        20   ownership in at least one of the Desert Jet Entities, resulting in Jim owning less than he
                                                                                                        21   expected. This misrepresentation has led to considerable expense, prevented Desert Jet
                                                                                                        22   Holdings from obtaining current bank financing, and has further devalued the company.
                                                                                                        23   Moreover, it means that Denise contributed significantly less than the represented $7
                                                                                                        24   million of value to Desert Jet Holdings.
                                                                                                        25         13.    Third, Jim has exposed at least six material liabilities that Denise concealed
                                                                                                        26   at the time of his investment. The various Desert Jet Entities face liability for a sexual
                                                                                                        27   harassment lawsuit, a dispute over a commercial agreement, outstanding loans, unpaid
                                                                                                        28   state and federal taxes, a potential lawsuit by Desert Jet’s former COO, and a $250,000

                                                                                                                                                            4
                                                                                                                                                        COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 5 of 33 Page ID #:5



                                                                                                         1   bank loan distributed to Desert Jet Holdings by Pacific Premier Bank for Denise’s own
                                                                                                         2   personal gain. All of these liabilities detract from the value of Denise’s contribution and
                                                                                                         3   endanger the financial future of Desert Jet Holdings.
                                                                                                         4         14.    Simply put, Denise engineered intentional misrepresentations in a fraudulent
                                                                                                         5   scheme designed to entice an investment from Jim.
                                                                                                         6         15.    Furthermore, Denise’s misconduct continued even after she elicited Jim’s
                                                                                                         7   investment. As a manager, Denise has continued to put her own self-interests above the
                                                                                                         8   needs of the company by violating the duty of loyalty she owes to Jim as a member of
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   Desert Jet Holdings. Among a slew of calculated moves, Denise distributed $30,000 to
                                                                                                        10   herself and $80,000 to Desert Jet Consulting (an entity owned by Denise) by borrowing
                                                                                                        11   against the Desert Jet Holdings line of credit, filed at least one fraudulent tax return, and
                                                                                                        12   manipulated the company’s financial records for her own personal gain; actions on theme
TUCKER ELLIS LLP




                                                                                                        13 with past behaviors to benefit herself at Jim’s expense and the expense of others.
                                                                                                        14                             JURISDICTION AND VENUE
                                                                                                        15         16.    This Court has subject matter jurisdiction over this action pursuant to 28
                                                                                                        16   U.S.C. § 1331 in that the matter in controversy involves federal questions under § 10(b)
                                                                                                        17   of the Securities Exchange Act of 1934 and Rule 10b-5 promulgated thereunder by the
                                                                                                        18   SEC. 15 U.S.C. § 78j(b), 17 C.F.R. § 240.10b-5.
                                                                                                        19         17.    This Court has supplemental jurisdiction over the other claims asserted
                                                                                                        20   herein, pursuant to 28 U.S.C. § 1367.
                                                                                                        21         18.    Plaintiff contends that venue is proper in this District pursuant to 28 U.S.C.
                                                                                                        22   § 1391(b) because the securities that are the subject of this lawsuit, and the alleged
                                                                                                        23   omissions of material fact, as well as the false and misleading statements, were made in
                                                                                                        24   or issued from this District. In addition, upon information and belief, at least one
                                                                                                        25   Defendant is a resident in this District.
                                                                                                        26                                               PARTIES
                                                                                                        27         19.    Plaintiff James D. McCool is, and at all relevant times was, an individual
                                                                                                        28   who resides in the State of Ohio.

                                                                                                                                                             5
                                                                                                                                                         COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 6 of 33 Page ID #:6



                                                                                                         1         20.    Defendant Denise Wilson is, and at all relevant times was, an individual who
                                                                                                         2   resides in the State of California.
                                                                                                         3         21.    Defendant Allen Matkins Leck Gamble Mallory & Natsis (“Allen Matkins”)
                                                                                                         4   is, and at all relevant times was, a California limited liability partnership with its principal
                                                                                                         5   place of business in Los Angeles, California.
                                                                                                         6         22.    Defendant Clark Libenson is, and at all relevant times was, an individual
                                                                                                         7   who resides in the State of California.
                                                                                                         8         23.    Defendant The Practice Certified Public Accountants, Inc., is, and at all
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   relevant times was, a California corporation with its principal place of business in
                                                                                                        10   Thermal, California.
                                                                                                        11         24.    Defendant Adam Ochoa is, and at all relevant times was, an individual who
                                                                                                        12   resides in the State of California.
TUCKER ELLIS LLP




                                                                                                        13         25.    Plaintiff is ignorant of the true names and capacities of the defendants sued
                                                                                                        14   in this action as John Does 1 to 10 inclusive, and for that reason has sued them by their
                                                                                                        15   fictitious names. Upon information and belief, Plaintiff alleges that each of these
                                                                                                        16   fictitiously named defendants are responsible in some manner, either individually or in
                                                                                                        17   conspiracy of other defendants, for some or all of the acts alleged, and that Plaintiff’s
                                                                                                        18 damages as alleged were legally caused by such defendants.
                                                                                                        19                             FACTUAL BACKGROUND
                                                                                                        20         26.    In the spring of 2018, Jim landed his private turboprop at a Fixed-Based
                                                                                                        21   Operator (“FBO”) called Desert Jet at the Jacqueline Cochran Regional Airport in Palm
                                                                                                        22   Springs, Thermal, California.
                                                                                                        23         27.    Unlike commercial aircrafts that are serviced by the airlines at the airport
                                                                                                        24   when grounded, third-party companies, called FBOs, provide services such as re-fueling,
                                                                                                        25   detailing, and maintenance to private aircraft.
                                                                                                        26         28.    Upon expressing satisfaction with his service at the Desert Jet FBO, Jim was
                                                                                                        27   introduced to the “owner,” Denise Wilson. As it turned out, Desert Jet rented its space
                                                                                                        28   from another FBO and, among other growth plans noted by Denise, hoped to build a

                                                                                                                                                            6
                                                                                                                                                       COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 7 of 33 Page ID #:7



                                                                                                         1   state-of-the-art-hangar of its own. Denise urged Jim to invest in the Desert Jet business,
                                                                                                         2   holding it out as a world-class operation brimming with potential.
                                                                                                         3          29.    In her pitch to Jim, Denise painted the picture of an ideal investment, which
                                                                                                         4   matched the public’s perception of Desert Jet and herself. American Express featured
                                                                                                         5   Denise and Desert Jet as “flying high these days” with projected revenue of $15 million.
                                                                                                         6   Desert Jet had repeatedly ranked on the list of the nation’s fastest growing companies and
                                                                                                         7   as one of the 50 Fastest Growing Women Led Companies. In addition, Denise noted she
                                                                                                         8   had personally received numerous awards: “Women Who Rule” Award, Entrepreneurial
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   Winning Women Award, and the Enterprising Women of the Year Award.
                                                                                                        10          30.    In reality, the actual financial condition of Denise and the Desert Jet
                                                                                                        11   business were woefully different from public perception. Denise lied about and concealed
                                                                                                        12   material facts relating to the financials, liabilities, and ownership interests of Desert Jet to
TUCKER ELLIS LLP




                                                                                                        13   convince Jim to invest.
                                                                                                        14          31.    Denise called upon her reputation in the industry and her superior
                                                                                                        15   knowledge in the field to divert Jim away from uncovering her lies. She also relied on the
                                                                                                        16   dissemination of materially false and misleading information by her lawyer,
                                                                                                        17   Mr. Libenson of Allen Matkins, and her accountant, Mr. Ochoa of The Practice Certified
                                                                                                        18   Public Accountants, Inc., to facilitate her scheme.
                                                                                                        19          32.    By the summer of 2018, her deceptive plan came to fruition as Jim agreed to
                                                                                                        20   invest in the Desert Jet business.
                                                                                                        21   A. Jim agreed to invest $6 million in Desert Jet Holdings in August 2018.
                                                                                                        22          33.    Desert Jet provides aviation management services through five California
                                                                                                        23   limited liability companies: Desert Jet, LLC, Desert Jet Maintenance LLC, Desert Jet
                                                                                                        24   Charter LLC, Desert Jet TRM LLC, and Desert Jet Center LLC (collectively, the “Desert
                                                                                                        25   Jet Entities”).
                                                                                                        26          34.    In order for Jim to invest in the entire Desert Jet business, Jim and Denise
                                                                                                        27   agreed to form a Delaware limited liability company, Desert Jet Holdings, LLC (“Desert
                                                                                                        28   Jet Holdings”), to serve as a parent-holding company for the Desert Jet Entities.

                                                                                                                                                            7
                                                                                                                                                       COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 8 of 33 Page ID #:8



                                                                                                         1         35.    Denise represented that her husband, Alan Robert Wilson, maintained
                                                                                                         2   ownership in at least one of the five Desert Jet Entities, but that he transferred his interest
                                                                                                         3   so that only she would have equity.
                                                                                                         4         36.    Before negotiations began, Jim engaged CBIZ, a valuation firm, to
                                                                                                         5   determine the value of the Desert Jet Entities. Based on the books and records provided
                                                                                                         6   by Denise, Jim valued the company between $7 and $11 million.
                                                                                                         7         37.    Initially, Jim offered Denise $5 million in exchange for 35 percent
                                                                                                         8   ownership. Later on in the discussions, however, Jim asked Denise for 40 percent
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   ownership with the difference in value being made up by the financial expertise that he
                                                                                                        10   would bring to the company.
                                                                                                        11         38.    Instead, Denise offered Jim 50 percent ownership for a $6 million
                                                                                                        12   investment, if she also received a $1 million distribution from Desert Jet Holdings.
TUCKER ELLIS LLP




                                                                                                        13         39.    Jim agreed to Denise’s proposal.
                                                                                                        14         40.    On August 14, 2018, Denise and Jim signed a Contribution and Subscription
                                                                                                        15   Agreement (“Contribution Agreement”) under which Denise contributed her alleged 100
                                                                                                        16   percent equity interests in the Desert Jet Entities to Desert Jet Holdings, and Jim
                                                                                                        17   contributed $6 million in cash. The Contribution and Subscription Agreement is attached
                                                                                                        18   as Exhibit A.
                                                                                                        19         41.    In return of his investment, Jim received 49 of 100 Company Common Units
                                                                                                        20   in Desert Jet Holdings.
                                                                                                        21         42.    Denise received the remaining 51 Units plus a $500,000 dividend, which
                                                                                                        22   was paid at closing from Jim’s $6 million investment. Under Section 5.1 of the
                                                                                                        23   Contribution Agreement, Denise was to receive an additional $500,000 dividend as soon
                                                                                                        24   as Desert Jet Holdings obtained financing and its managers deemed it practicable to pay.
                                                                                                        25         43.    The second portion of Denise’s dividend has not yet been declared because
                                                                                                        26   her material misrepresentations, omissions, and the complete resignation of her financial
                                                                                                        27   management team in Q3 and Q4 of 2018 have prevented Desert Jet Holdings from
                                                                                                        28   obtaining the bank financing necessary to trigger the declaration of the dividend.

                                                                                                                                                            8
                                                                                                                                                       COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 9 of 33 Page ID #:9



                                                                                                         1         44.    Despite the slight disparity in their ownership interests, the Desert Jet
                                                                                                         2   Holdings, LLC Management Services Agreement, attached as Exhibit B, splits corporate
                                                                                                         3   governance responsibilities equally between Denise and Jim.
                                                                                                         4   B. Denise lied about and concealed material information to entice Jim’s investment.
                                                                                                         5         45.     Since Jim invested in Desert Jet Holdings, he has learned that aspects of the
                                                                                                         6   Desert Jet business are not as Denise represented them both before the parties executed
                                                                                                         7   the Contribution Agreement and within the four corners of the Contribution Agreement
                                                                                                         8   itself. Had Jim known that Denise’s portrait of Desert Jet was a mere façade, it would
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   have called into question the terms of his investment, if not the decision to invest at all.
                                                                                                        10         1.     Denise swindled an overvalued investment from Jim through materially
                                                                                                        11   misleading financial statements.
                                                                                                        12         46.    Section 3.10 of the Contribution Agreement represents that Denise provided
TUCKER ELLIS LLP




                                                                                                        13   Jim with complete copies of the consolidated financial statements of the Desert Jet
                                                                                                        14   Entities, including income statements and balance sheets for 2015, 2016, 2017, and the
                                                                                                        15   three-months prior to March 31, 2018 (“Financial Statements”).
                                                                                                        16         47.    Section 3.10 also represents that the Financial Statements were prepared in
                                                                                                        17   accordance with GAAP and were based on the books and records of the Desert Jet
                                                                                                        18   Entities to fairly present their financial condition.
                                                                                                        19         48.    Relying on these Financial Statements, Jim made an offer that valued the
                                                                                                        20   Desert Jet Entities at $11 million. Denise countered with an offer that recognized the
                                                                                                        21   value of her company at $7 million but that would net her an immediate cash distribution
                                                                                                        22   of $500,000 and a contingent cash distribution of another $500,000.
                                                                                                        23         49.    Even with her own discounted valuation, Denise’s contribution to Desert Jet
                                                                                                        24   Holdings was materially less than the value she alleged based on the actual financial
                                                                                                        25   condition of the Desert Jet Entities at the time of Jim’s investment and according to the
                                                                                                        26   same valuation methodologies.
                                                                                                        27         50.    Thus, Jim’s $6 million investment should have bought him a greater percent
                                                                                                        28   economic interest in Desert Jet Holdings; or, stated alternatively, Jim could have bought

                                                                                                                                                            9
                                                                                                                                                       COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 10 of 33 Page ID #:10



                                                                                                         1    his 49 percent interest in Desert Jet Holdings with a much smaller investment.
                                                                                                         2          2.     Denise misrepresented the true owner of the Desert Jet Entities.
                                                                                                         3          51.    The Contribution Agreement states, at least six times, that Denise was the
                                                                                                         4    sole owner of the Desert Jet Entities and that she did not need the consent of anyone to
                                                                                                         5    complete the transactions contemplated by the Contribution Agreement.
                                                                                                         6          52.    Recital C of the Contribution Agreement states, “Wilson owns 100% the
                                                                                                         7    equity interests in the Desert Jet Companies (the “Rollover Interests”).”
                                                                                                         8          53.    Section 3.2 of the Contribution Agreement states in part, “Wilson is the
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9    beneficial and record owner of, and has good and valid title to, the Rollover Interests that
                                                                                                        10    Wilson is contributing to the Company pursuant to Section 1.1, free and clear of all
                                                                                                        11    liens.”
                                                                                                        12          54.    Section 3.3 of the Contribution Agreement states in part, “Neither the
TUCKER ELLIS LLP




                                                                                                        13    execution of this Agreement nor the performance by Wilson of her obligations under this
                                                                                                        14    Agreement will violate or conflict with the Organizational Documents of any of the
                                                                                                        15    Desert Jet Companies or, except as would not be material, any other agreement,
                                                                                                        16    arrangement or commitment or any law.”
                                                                                                        17          55.    Section 3.4 of the Contribution Agreement states, “No Consent of any
                                                                                                        18    Person or Governmental Authority is required in connection with the execution and
                                                                                                        19    delivery by Wilson of this Agreement or the consummation of the transactions
                                                                                                        20    contemplated by this Agreement, except to the extent the failure to obtain such consent
                                                                                                        21    would not have a material adverse impact on the Company.”
                                                                                                        22          56.    Section 3.5 of the Contribution Agreement states in part, “The Rollover
                                                                                                        23    Interests constitute 100% of the total issued and outstanding membership interests in the
                                                                                                        24    Desert Jet Companies.” Further, this Section provides that the interests were issued in
                                                                                                        25    compliance with the law and were not issued in violation of any preemptive or similar
                                                                                                        26    rights of any person.
                                                                                                        27          57.    Section 3.6 of the Contribution states in part that “there are no agreements,
                                                                                                        28    understandings, or proposed transactions between the Desert Jet Companies and Wilson,

                                                                                                                                                           10
                                                                                                                                                       COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 11 of 33 Page ID #:11



                                                                                                         1    or any officers, managers, consultants, or key employees, or to their respective spouses or
                                                                                                         2    children, or to any Affiliate of the foregoing.” Moreover, none of these parties have a
                                                                                                         3    “direct or indirect ownership interest in any firm or entity with which Desert Jet
                                                                                                         4    Company is affiliated or with which any Desert Jet Company has a business relationship,
                                                                                                         5    or any firm or entity that competes with any Desert Jet Company.”
                                                                                                         6            58.   Despite repeatedly representing she was the 100 percent owner in the
                                                                                                         7    Contribution Agreement, Denise was not, in fact, the sole owner of the Desert Jet Entities
                                                                                                         8    at the time Jim and Denise executed the Contribution Agreement and Jim made a
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9    significant cash infusion into the company.
                                                                                                        10            59.   Denise assured Jim that her husband, Alan Robert Wilson, transferred all of
                                                                                                        11    his interests to Denise before the Contribution Agreement was signed.
                                                                                                        12            60.   Although Alan Robert Wilson’s ownership interests were originally
TUCKER ELLIS LLP




                                                                                                        13    accounted for in earlier drafts of the Contribution Agreement, Denise instructed Jim and
                                                                                                        14    his legal counsel to remove any mention of him altogether.
                                                                                                        15            61.   It has now become known that Alan Robert Wilson not only failed to
                                                                                                        16    transfer his interest to Denise before the Contribution Agreement was signed, but to this
                                                                                                        17    day, he still maintains that interest.
                                                                                                        18            62.   Alan Robert Wilson never assigned his interest to Denise or Desert Jet
                                                                                                        19    Holdings because Denise was supposed to buy out his interest for $500,000 under a
                                                                                                        20    separate, previously undisclosed, agreement, but she has allegedly only paid $250,000 to
                                                                                                        21    date.
                                                                                                        22            63.   Denise admitted that her representation that she owned 100 percent of the
                                                                                                        23    Desert Jet Entities was false.
                                                                                                        24            64.   This misrepresentation has harmed Jim in two ways. First, continued
                                                                                                        25    ownership by Alan Robert Wilson has impeded Desert Jet Holdings from obtaining bank
                                                                                                        26    financing because the banks cannot reconcile the operating agreements for the entities
                                                                                                        27    that show conflicting ownership interests. Pacific Premier Bank has stated that it will not
                                                                                                        28    lend to Desert Jet for as long as Denise maintains ownership in Desert Jet to any degree.

                                                                                                                                                            11
                                                                                                                                                       COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 12 of 33 Page ID #:12



                                                                                                         1          65.    Second, Alan Robert Wilson’s undisclosed ownership depletes value from
                                                                                                         2    Jim’s investment. Instead of Desert Jet Holdings owning 100 percent of all the Desert Jet
                                                                                                         3    Entities, it now owns only 50 percent of one or more of these entities. As a result,
                                                                                                         4    Denise’s supposedly “equal” investment in Desert Jet Holdings was significantly less
                                                                                                         5    than Jim’s $6 million investment.
                                                                                                         6          3.     Denise concealed Desert Jet liabilities.
                                                                                                         7          66.    Under Section 3.11 of the Contribution Agreement, Denise represented that
                                                                                                         8    the Desert Jet Entities have no liabilities, obligations, or commitments of any nature
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9    whatsoever except those listed in the Balance Sheet dated December 31, 2017 (“Balance
                                                                                                        10    Sheet”) or those which have incurred in the ordinary course of business which are not,
                                                                                                        11    individually or in the aggregate, material in amount.
                                                                                                        12          67.    Jim has become aware of at least six significant liabilities that existed at the
TUCKER ELLIS LLP




                                                                                                        13    time the Contribution Agreement was executed, but which were not listed on the Balance
                                                                                                        14    Sheet or disclosed to Jim in any other manner.
                                                                                                        15          68.    First, following the execution of the Contribution Agreement, Jim has
                                                                                                        16    learned that Denise took out a $250,000 bank loan on behalf of Desert Jet Charter, LLC
                                                                                                        17    from Pacific Premier Bank, a mere six days before Jim’s investment. This debt was not
                                                                                                        18    reflected on the Balance Sheet or incurred in the ordinary course of business.
                                                                                                        19          69.    Not only did Denise’s omission artificially inflate the equity value of Jim’s
                                                                                                        20    investment by failing to account for all debts incurred, it is also a clear sign of Denise’s
                                                                                                        21    intent to defraud Jim for her own personal gain. Among other things, Denise used a
                                                                                                        22    portion of this loan to buy herself a home in Wyoming and to make a deposit into DJ
                                                                                                        23    Consulting, an entity in which Jim has no interest.
                                                                                                        24          70.    Second, several of the Desert Jet Entities had been sued as a result of an
                                                                                                        25    alleged sexual assault by Alan Robert Wilson on Gaylynn Kramer, a former personal
                                                                                                        26    housekeeper to Alan Robert and Denise Wilson employed by a Desert Jet Entity
                                                                                                        27    (“Kramer Litigation”). Neither the existence of this claim nor an estimate of defense costs
                                                                                                        28    was disclosed to Jim.

                                                                                                                                                            12
                                                                                                                                                       COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 13 of 33 Page ID #:13



                                                                                                         1          71.    The Desert Jet Entities are paying to defend the Kramer Litigation, including
                                                                                                         2    the personal defense of Denise and Alan Robert Wilson. If Ms. Kramer is successful, the
                                                                                                         3    Desert Jet Entities may be assessed damages. Further, the undisclosed Kramer Litigation
                                                                                                         4    is yet another misrepresentation based on Section 3.9 of the Contribution Agreement,
                                                                                                         5    which states that the Desert Jet Entities have “materially complied, and are now
                                                                                                         6    materially complying, with all Laws applicable to it or its business, properties, or assets.”
                                                                                                         7          72.    Allen Matkins not only knew that the Desert Jet Entities were sued in the
                                                                                                         8    Kramer Litigation, Allen Matkins represented them in early 2018. Despite this
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9    involvement, Allen Matkins and Mr. Libenson, who represented the Denise and the
                                                                                                        10    Entities during negotiations of the Contribution Agreement, did not disclose this liability
                                                                                                        11    or other known material litigation to Jim before he signed on August 14, 2018.
                                                                                                        12          73.    Third, Denise did not disclose that John Galt Industries, LLC alleged
TUCKER ELLIS LLP




                                                                                                        13    damages against Desert Jet Charter, LLC under a commercial agreement between the two
                                                                                                        14    parties relating to periods before Jim’s investment. Desert Jet Charter, LLC has paid
                                                                                                        15    considerable amount to defend these claims. Furthermore, John Galt Industries, LLC is
                                                                                                        16    allegedly asking up to $600,000 to settle this claim.
                                                                                                        17          74.    Fourth, on December 4, 2017, about 30 gallons of Jet A fuel spilled on
                                                                                                        18    Desert Jet property. The county, as Desert Jet’s landlord, paid to clean up the spill.
                                                                                                        19    Because Desert Jet did not have the appropriate insurance as required by the ground lease
                                                                                                        20    and fuel provider contract to cover the expense to remediate, Desert Jet still owes
                                                                                                        21    $95,000 plus costs to the county.
                                                                                                        22          75.    Fifth, Denise now claims that a portion of approximately $200,000 in unpaid
                                                                                                        23    state and federal taxes from periods prior to Jim’s investment are liabilities of one or
                                                                                                        24    more Desert Jet Entities. Mr. Ochoa and Denise prepared these tax returns, and they are
                                                                                                        25    believed to contain fraudulent information.
                                                                                                        26          76.    During due diligence, original tax returns for the Desert Jet Entities were
                                                                                                        27    provided to Jim by Denise and Mr. Ochoa which did not include these liabilities. It is
                                                                                                        28    believed that Mr. Ochoa and Denise purposely falsified Form 1040s from 2017 to hide

                                                                                                                                                            13
                                                                                                                                                       COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 14 of 33 Page ID #:14



                                                                                                         1    tax liabilities from the banks and Jim. If Desert Jet Holdings is somehow responsible for
                                                                                                         2    these taxes, this is yet another undisclosed liability.
                                                                                                         3           77.   In addition, this tax liability is a misrepresentation under Section 3.12 of the
                                                                                                         4    Contribution Agreement, which provides “all material Taxes due and owing by the
                                                                                                         5    Desert Jet Companies (whether or not shown on any Tax Return) have been paid.”
                                                                                                         6    Furthermore, the undisclosed tax liability is a misrepresentation under Section 3.9 of the
                                                                                                         7    Contribution Agreement, which provides that the Desert Jet Entities have materially
                                                                                                         8    complied with all laws applicable to it or its business, properties or assets.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9           78.   This undisclosed tax liability has caused the Desert Jet Entities considerable
                                                                                                        10    expense to resolve and has thwarted Desert Jet Holdings’ ability to obtain bank financing.
                                                                                                        11           79.   Sixth, Steve Main, a former COO of Desert Jet, approached Jared Fox, the
                                                                                                        12    current CEO, in October 2019 and stated that Desert Jet owes him $450,000 for promises
TUCKER ELLIS LLP




                                                                                                        13    Denise made and did not keep. Main warned that Desert Jet would be hearing from his
                                                                                                        14    attorney. This potential liability or dispute was never disclosed to Jim.
                                                                                                        15    C. Jim did not discover Denise’s misrepresentations until 2019.
                                                                                                        16           80.   Denise’s unlawful acts and/or omissions were, by their nature, self-
                                                                                                        17    concealing. By failing to disclose large amounts of pertinent information, including the
                                                                                                        18    truth regarding Desert Jet’s financial condition, ownership, and outstanding liabilities,
                                                                                                        19    Denise actively sought to prevent Jim from discovering her unlawful and deceptive acts
                                                                                                        20    and/or omissions.
                                                                                                        21           81.   Jim could not have discovered, and in fact did not discover, the facts
                                                                                                        22    surrounding Denise’s wrongdoing until Desert Jet prepared to obtain bank financing
                                                                                                        23    during the spring and summer of 2019 when Pacific Premier declined to lend to Desert
                                                                                                        24    Jet.
                                                                                                        25           82.   Because Desert Jet Holdings could not obtain permanent financing from the
                                                                                                        26    bank, Jim agreed to provide Desert Jet Holdings with a bridge loan of $2 million. Desert
                                                                                                        27    Jet earmarked the loan for hangar construction, debt repayments, and working capital. If
                                                                                                        28    the loan was not paid off by September 30, 2019, which it was not, then Jim would obtain

                                                                                                                                                             14
                                                                                                                                                        COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 15 of 33 Page ID #:15



                                                                                                         1    unfettered financial control of Desert Jet Holdings. The loan also started owing current
                                                                                                         2    interest and being amortized, putting additional strain on Desert Jet Holdings.
                                                                                                         3          83.    Allen Matkins represented Denise on this matter. Desert Jet Holdings did not
                                                                                                         4    have counsel. Nevertheless, Denise insisted that Desert Jet Holdings pay the Allen
                                                                                                         5    Matkins’ legal bill, even though the firm represented her in her personal capacity.
                                                                                                         6    D. Denise breached the duty of loyalty she owed to Jim as a member of Desert Jet
                                                                                                         7    Holdings.
                                                                                                         8          84.    In addition to her misconduct before Jim invested, Denise continued to harm
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9    Jim and Desert Jet Holdings after the parties executed the Contribution Agreement.
                                                                                                        10          85.    Denise owes a duty of loyalty to Jim in her capacity as a member, manager,
                                                                                                        11    and/or owner of Desert Jet Holdings.
                                                                                                        12          86.    Denise represented, promised, and covenanted under Sections 2.7(a) and (c)
TUCKER ELLIS LLP




                                                                                                        13    of the Limited Liability Company Agreement of Desert Jet Holdings, attached as Exhibit
                                                                                                        14    C, that she owed to Jim the duty of loyalty.
                                                                                                        15          87.    After the parties executed the Contribution Agreement, Denise violated the
                                                                                                        16    duty of loyalty that she owed to Jim as a member of Desert Jet Holdings.
                                                                                                        17          88.    Most telling, Denise distributed $30,000 of Desert Jet assets to herself after
                                                                                                        18    borrowing against the Desert Jet Charter line of credit.
                                                                                                        19          89.    This distribution came soon after Jim refused to approve her request for her
                                                                                                        20    second $500,000 dividend. Jim denied the dividend because the company once again
                                                                                                        21    faced financial stress, and because Denise’s leadership style caused most of the financial
                                                                                                        22    team to leave, which meant there were no current financial statements to accurately gauge
                                                                                                        23    the value of the company. Denise’s $30,000 distribution was therefore clearly an action
                                                                                                        24    designed to benefit only herself and harm Jim and the company.
                                                                                                        25          90.    In addition, and as stated above, Denise hid and abused a $250,000 bank
                                                                                                        26    loan distributed to Desert Jet Holdings by Pacific Premier Bank for her own personal
                                                                                                        27    gain. She failed to disclose the loan to Jim as a debt of Desert Jet Charter before the
                                                                                                        28    parties executed the Contribution Agreement. She then dipped into the loan to buy herself

                                                                                                                                                             15
                                                                                                                                                       COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 16 of 33 Page ID #:16



                                                                                                         1    a home in Wyoming and, in 2019, she deposited about $80,000 into DJ Consulting, an
                                                                                                         2    entity in which Jim did not own.
                                                                                                         3          91.    Further, Denise flew her friends to Mexico on Jim’s jet and used, but did not
                                                                                                         4    pay for, Desert Jet’s services, worth an estimated $15,000 to $20,000 in revenue.
                                                                                                         5          92.    Denise also breached the duty of loyalty when it came to reporting the
                                                                                                         6    financials of the company. She and Mr. Ochoa filed at least one fraudulent tax return and
                                                                                                         7    attempted to manipulate 2018 financial statements by moving income from 2017 to 2018
                                                                                                         8    to make losses appear less severe.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9          93.    Moreover, Denise tried to get the accountants at Desert Jet Holdings to
                                                                                                        10    record her outstanding $500,000 dividend as a liability in an attempt to collect the money
                                                                                                        11    for herself, even though the managers of Desert Jet Holdings did not declare the dividend
                                                                                                        12    and it was not a liability. Mr. Libenson of Allen Matkins, whose legal bills were paid by
TUCKER ELLIS LLP




                                                                                                        13    Desert Jet Holdings, told Desert Jet that Jim needed to pay Denise her remaining
                                                                                                        14    dividend or else the company would be at stake. Yet again, Denise put her interests
                                                                                                        15    before the company.
                                                                                                        16          94.    Denise also sought compensation for unpaid PTO and attempted to take
                                                                                                        17    money from Desert Jet to solve her personal financial problems, including unpaid
                                                                                                        18    personal taxes and expenses, all while Desert Jet was struggling to pay its employees,
                                                                                                        19    customers, legal costs, and service vendors.
                                                                                                        20          95.    Denise also insisted that Desert Jet Holdings pay for her and Alan Robert
                                                                                                        21    Wilson’s legal fees in connection with the sexual harassment lawsuit filed by
                                                                                                        22    Ms. Kramer. Denise put her own self-interest before the company’s by refusing to attend
                                                                                                        23    depositions until Jim agreed that Desert Jet Holdings would pay her legal fees.
                                                                                                        24          96.    Upon realizing that others were aware of her misrepresentations, omissions,
                                                                                                        25    and self-interest, Denise created a tumultuous work environment, firing key Desert Jet
                                                                                                        26    employees soon after the Contribution Agreement was executed to protect herself. This
                                                                                                        27    disrupted the accounting operations at Desert Jet, leaving the finance office understaffed.
                                                                                                        28    Denise also asked the independent third party selected to serve on the Desert Jet Holdings

                                                                                                                                                             16
                                                                                                                                                      COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 17 of 33 Page ID #:17



                                                                                                         1    Advisory Board, Doug Wilson, to step down so that she could hire him to sell her
                                                                                                         2    interests in Desert Jet Holdings to a third party, even though Jim is entitled to the right of
                                                                                                         3    first refusal and the interest must be offered to him first.
                                                                                                         4           97.     When Jim attempted to address the above issues with Denise, Denise
                                                                                                         5    responded with a threat to the company: “If you want to prevent having to be my partner
                                                                                                         6    over the term of multiple protracted legal battles (the company WILL fail if the partners
                                                                                                         7    are suing each other) then make a reasonable offer in writing and let’s move on. But rest
                                                                                                         8    assured, lawsuits between partners will result in complete annihilation of this or any other
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9    company.”
                                                                                                        10                                    FIRST CAUSE OF ACTION
                                                                                                        11                            Fraud under Civ. Code, §§ 1572, 1709, 1710
                                                                                                        12                                (Against Defendant Denise Wilson)
TUCKER ELLIS LLP




                                                                                                        13           98.     Plaintiff incorporates by reference the foregoing paragraphs as if fully set
                                                                                                        14    forth below.
                                                                                                        15           99.     Since the spring of 2018, Denise has been perpetrating a fraudulent scheme
                                                                                                        16    designed to enrich herself at Jim’s expense. Denise made fraudulent misrepresentations
                                                                                                        17    and omitted material information to Jim as part of a deliberate and intentional effort to
                                                                                                        18    induce Jim to rely on the misrepresentations and omissions and to invest money in Desert
                                                                                                        19    Jet Holdings.
                                                                                                        20           100. Denise made fraudulent misrepresentations and omitted to state material
                                                                                                        21    information with knowledge of the falsity of her statements and with the intent to defraud
                                                                                                        22    Jim.
                                                                                                        23           101. Denise intentionally failed to disclose material facts to Jim that she had a
                                                                                                        24    duty to disclose, including the financial condition, ownership interests, and liabilities of
                                                                                                        25    the Desert Jet Entities.
                                                                                                        26           102. Denise knew that her fraudulent material misrepresentations and omissions
                                                                                                        27    were not known to or reasonably discoverable by Jim. Further, Denise knew her
                                                                                                        28    affirmative misrepresentations were false when made.

                                                                                                                                                             17
                                                                                                                                                        COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 18 of 33 Page ID #:18



                                                                                                         1           103. Had the omitted information been disclosed, Jim would have behaved
                                                                                                         2    differently.
                                                                                                         3    A. Intentional Misrepresentations about the Value of Desert Jet Entities
                                                                                                         4           104. Denise intentionally misrepresented the value of the Desert Jet Entities
                                                                                                         5    because she knew Jim could afford to increase his investment to whatever alleged value
                                                                                                         6    she assigned to them.
                                                                                                         7           105. Denise fraudulently misrepresented under Section 3.10 of the Contribution
                                                                                                         8    Agreement that she provided Jim with complete copies of financial statements that were
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9    prepared in accordance with GAAP and were based on the books and records of the
                                                                                                        10    Desert Jet Entities to fairly present their financial condition.
                                                                                                        11           106. Not one of the financial statements that Denise provided to Jim captured the
                                                                                                        12    actual, destitute financial stability of the Desert Jet Entities.
TUCKER ELLIS LLP




                                                                                                        13           107. Nevertheless, and as Denise intended, Jim relied on her manufactured
                                                                                                        14    financial statements because the intent of the parties was to achieve equal ownership in
                                                                                                        15    Desert Jet Holdings through equal investments. As such, Denise’s misrepresentations
                                                                                                        16    formed the basis of his own investment. Jim’s reliance was justifiable because Denise
                                                                                                        17    promised under Section 3.10 of the Contribution Agreement that the financial statements
                                                                                                        18    fairly presented the financial conditions of the Desert Jet Entities and were made in
                                                                                                        19    accordance with GAAP.
                                                                                                        20           108. But Denise lied. Based on the actual financial condition of the Desert Jet
                                                                                                        21    Entities at the time of Jim’s investment and using consistent valuation methodologies, the
                                                                                                        22    value of Denise’s contribution to Desert Jet Holdings was actually materially less.
                                                                                                        23           109. Thus, Denise knowingly swindled $6 million in cash from Jim without
                                                                                                        24    providing him the entire interest he was owed.
                                                                                                        25    B. Intentional Misrepresentations in the Ownership Interests of the Desert Jet
                                                                                                        26    Entities
                                                                                                        27           110. Denise intentionally misrepresented that her husband, Alan Robert Wilson,
                                                                                                        28    transferred his interest in the Desert Jet Entities to her in order to induce Jim’s

                                                                                                                                                             18
                                                                                                                                                         COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 19 of 33 Page ID #:19



                                                                                                         1    investment.
                                                                                                         2          111. Sections 3.2, 3.3, 3.4, 3.5, 3.6, and Recital C of the Contribution Agreement
                                                                                                         3    separately state six times that Denise was the sole owner of the Desert Jet Entities and
                                                                                                         4    that she did not need the consent of anyone to complete the transactions contemplated by
                                                                                                         5    the Contribution Agreement.
                                                                                                         6          112. Despite being repeatedly represented in the Contribution Agreement and
                                                                                                         7    directly to Jim, Denise knew that Alan Robert Wilson still maintained ownership interests
                                                                                                         8    in the Desert Jet Entities at the time the Contribution Agreement was executed.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9          113. Denise knew Alan Robert Wilson never transferred his interests in the
                                                                                                        10    Desert Jet Entities to her because such transfer was set to occur only after Denise paid
                                                                                                        11    him $500,000 per an alleged separate agreement between Denise and Alan Robert
                                                                                                        12    Wilson. To date, it is believed Denise has paid only $250,000. Moreover, Denise
TUCKER ELLIS LLP




                                                                                                        13    admitted to Jim that her representation was false.
                                                                                                        14          114. Denise could have accounted for Alan Robert Wilson’s interest in the
                                                                                                        15    Contribution Agreement, but instead she instructed Jim’s legal counsel that she had 100
                                                                                                        16    percent ownership in all of the Desert Jet Entities and to remove mention of Alan Robert
                                                                                                        17    Wilson included in earlier drafts of the Contribution Agreement.
                                                                                                        18          115. Denise fraudulently misrepresented herself as the sole owner of the Desert
                                                                                                        19    Jet Entities to inflate the value of her own interests so that Jim had to shell out a larger
                                                                                                        20    investment.
                                                                                                        21          116. The fact the Desert Jet Entities ownership interests were unrecorded and that
                                                                                                        22    Allen Matkins, Mr. Libenson, Mr. Ochoa, and the Accounting Firm knew and did not
                                                                                                        23    report that the representations in the Contribution Agreement were false, all support Jim’s
                                                                                                        24    justifiable reliance on Denise’s intentional misrepresentation.
                                                                                                        25          117. As a result of Jim’s reliance, Desert Jet Holdings has been unable to obtain
                                                                                                        26    proper bank financing due in part to the fact that the banks cannot reconcile the
                                                                                                        27    conflicting ownership interests. Instead, Desert Jet Holdings has come to rely on Jim to
                                                                                                        28    bridge the financing with a loan of $2 million.

                                                                                                                                                            19
                                                                                                                                                        COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 20 of 33 Page ID #:20



                                                                                                         1           118. Moreover, Alan Robert Wilson’s undisclosed ownership depletes value from
                                                                                                         2    Jim’s investment. Instead of Desert Jet Holdings owning 100 percent of all the Desert Jet
                                                                                                         3    Entities, it now owns only 50 percent of one or more of these entities. As a result,
                                                                                                         4    Denise’s supposedly “equal” investment in Desert Jet Holdings was significantly less
                                                                                                         5    than Jim’s $6 million investment.
                                                                                                         6    C. Intentional Omissions Relating to the Liabilities of the Desert Jet Entities
                                                                                                         7           119. Denise intentionally omitted outstanding liabilities that she knew threatened
                                                                                                         8    the financial stability of Desert Jet Holdings in order to entice a larger investment from
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9    Jim.
                                                                                                        10           120. Under Section 3.11 of the Contribution Agreement, Denise fraudulently
                                                                                                        11    misrepresented that the Desert Jet Entities have no liabilities, obligations, or
                                                                                                        12    commitments of any nature whatsoever except those listed in the Balance Sheet dated
TUCKER ELLIS LLP




                                                                                                        13    December 31, 2017 (“Balance Sheet”).
                                                                                                        14           121. Nevertheless, Denise failed to disclose that she took out a $250,000 bank
                                                                                                        15    loan on behalf of Desert Jet from Pacific Premier Bank, a debt that was not reflected on
                                                                                                        16    the Balance Sheet or incurred in the ordinary course of business.
                                                                                                        17           122. Not only did Denise’s omission artificially inflate the equity value of Jim’s
                                                                                                        18    investment by failing to account for all debts incurred, it is also a clear sign of Denise’s
                                                                                                        19    intent to defraud Jim for her own personal gain. Among other things, Denise used a
                                                                                                        20    portion of this loan to buy herself a home in Wyoming and to make a deposit into DJ
                                                                                                        21    Consulting, an entity in which she is the only owner.
                                                                                                        22           123. Denise also knew that she and several of the Desert Jet Entities had been
                                                                                                        23    sued as a result of an alleged sexual assault by her husband Alan Robert Wilson on
                                                                                                        24    Gaylynn Kramer, a former personal housekeeper to the Wilsons employed by a Desert Jet
                                                                                                        25    Entity. The Desert Jet Entities are paying to defend this litigation, including the defense
                                                                                                        26    of Denise and Alan Robert Wilson. This undisclosed liability is yet another
                                                                                                        27    misrepresentation based on Section 3.9 of the Contribution Agreement, which states that
                                                                                                        28    the Desert Jet Entities have “materially complied, and are now materially complying,

                                                                                                                                                            20
                                                                                                                                                       COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 21 of 33 Page ID #:21



                                                                                                         1    with all Laws applicable to it or its business, properties, or assets.”
                                                                                                         2           124. In addition, Denise knew that John Galt Industries, LLC asserted damages
                                                                                                         3    against Desert Jet Charter, LLC under a commercial agreement between the two parties
                                                                                                         4    relating to periods before Jim’s investment. In addition, Denise admitted that Desert Jet
                                                                                                         5    Charter, LLC has paid, and continues to pay, a considerable amount to defend these
                                                                                                         6    claims. Moreover, Desert Jet Holdings faces an alleged demand upwards of $600,000 to
                                                                                                         7    settle this claim.
                                                                                                         8           125. Denise also knew that Desert Jet owed $100,000 for a jet fuel clean-up
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9    project from December 4, 2017, which Desert Jet incurred because it did not have the
                                                                                                        10    appropriate insurance as required by the ground lease to cover the expense to remedy.
                                                                                                        11           126. Moreover, Denise knew of approximately $200,000 in unpaid state and
                                                                                                        12    federal taxes from periods prior to Jim’s investment that are alleged liabilities of one or
TUCKER ELLIS LLP




                                                                                                        13    more Desert Jet Entities. If Desert Jet Holdings is somehow responsible for these taxes,
                                                                                                        14    this is yet another undisclosed liability.
                                                                                                        15           127. The unpaid taxes relate to 2017 tax returns prepared by Denise and
                                                                                                        16    Mr. Ochoa who conspired together then, and later during the negotiations of the
                                                                                                        17    Contribution Agreement, to purposefully hide this liability.
                                                                                                        18           128. The undisclosed tax liability is a fraudulent misrepresentation under Section
                                                                                                        19    3.12 of the Contribution Agreement, which provides “all material Taxes due and owing
                                                                                                        20    by the Desert Jet Companies (whether or not shown on any Tax Return) have been paid.”
                                                                                                        21    Furthermore, the undisclosed tax liability is an intentional misrepresentation under
                                                                                                        22    Section 3.9 of the Contribution Agreement, which provides that the Desert Jet Entities
                                                                                                        23    have materially complied with all laws applicable to it or its business, properties or
                                                                                                        24    assets. This undisclosed tax liability has caused the Desert Jet Entities considerable
                                                                                                        25    expense and is yet another factor contributing to Desert Jet’s ability to obtain bank
                                                                                                        26    financing.
                                                                                                        27           129. Denise also failed to disclose to Jim that there was a dispute between Denise
                                                                                                        28    and Desert Jet’s former COO, Steve Main, which may result in a lawsuit. Main alleges

                                                                                                                                                              21
                                                                                                                                                           COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 22 of 33 Page ID #:22



                                                                                                         1    that Denise owes him $450,000 related to false promises made in an agreement between
                                                                                                         2    himself and Denise. Jim does not know the terms of this alleged agreement because
                                                                                                         3    Denise never disclosed it.
                                                                                                         4          130. Denise covered-up these liabilities to prevent them from cutting into the
                                                                                                         5    value of the Desert Jet Entities, which she was to contribute in lock-step to Jim’s cash
                                                                                                         6    investment. Moreover, Jim has since learned that Denise has continued to cover up
                                                                                                         7    significant unpaid tax liabilities and litigation matters when supplying information to at
                                                                                                         8    least one bank in pursuit of a commercial loan.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9          131. Jim justifiably relied on Denise’s representation because she had superior
                                                                                                        10    knowledge of the facts surrounding the liabilities and allayed his doubts.
                                                                                                        11    D. Compensatory Damages
                                                                                                        12          132. The foregoing affirmative misrepresentations, false promises, and
TUCKER ELLIS LLP




                                                                                                        13    concealment of material facts caused Jim to suffer substantial harm, including loss of
                                                                                                        14    value on his investment and potential hindrance on Desert Jet Holdings’ ability to pay out
                                                                                                        15    dividends given its now-known liabilities.
                                                                                                        16          133. Given the abundance of misrepresentations about the financial stability,
                                                                                                        17    ownership, and liabilities of Desert Jet Holdings, Plaintiff prays leave of court to amend
                                                                                                        18    this complaint to set forth the exact amount of such compensatory damages once the
                                                                                                        19    same are ascertained.
                                                                                                        20    E. Punitive Damages
                                                                                                        21          134. Denise’s conduct in perpetrating the above-mentioned frauds was willful,
                                                                                                        22    malicious, and/or specifically calculated to cause injury to Jim. Jim is, therefore, in
                                                                                                        23    addition to compensatory damages, entitled to punitive damages to deter similar conduct.
                                                                                                        24                                  SECOND CAUSE OF ACTION
                                                                                                        25                                    Negligent Misrepresentation
                                                                                                        26                                 (Against Defendant Denise Wilson)
                                                                                                        27          135. Plaintiff incorporates by reference the foregoing paragraphs as if fully set
                                                                                                        28    forth below.
                                                                                                                                                           22
                                                                                                                                                       COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 23 of 33 Page ID #:23



                                                                                                         1          136. Denise made negligent misrepresentations to Jim with the intent to induce
                                                                                                         2    Jim to rely on the misrepresentations and to invest money in Desert Jet Holdings. Denise
                                                                                                         3    falsely represented that she presented Jim with financial statements backed by GAAP,
                                                                                                         4    that she was the sole owner of the Desert Jet Entities, and that she had disclosed all
                                                                                                         5    liabilities that she was aware of. Denise knew that these assertions were false at the time
                                                                                                         6    they were made.
                                                                                                         7          137. Denise gave information to Jim that was to mislead for want of suppressed
                                                                                                         8    facts. Denise knew with substantial certainty that Jim would rely on these representations.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9          138. Even if Denise did not know that the representations were false when made,
                                                                                                        10    Denise was reckless or negligent in not knowing those facts. Such recklessness and/or
                                                                                                        11    negligence is evidenced in part by the fact that she controlled the private Desert Jet
                                                                                                        12    company and knew it was unreasonable for an outsider, like Jim, to know confidential
TUCKER ELLIS LLP




                                                                                                        13    and nuanced information about all aspects of the business.
                                                                                                        14          139. Jim justifiably relied on Denise’s misrepresentations in investing in Desert
                                                                                                        15    Jet Holdings.
                                                                                                        16          140. Had Jim known that the falsity of Denise’s misrepresentations about Desert
                                                                                                        17    Jet Holdings, its owners, and liabilities, Jim would not have invested or would have
                                                                                                        18    invested less.
                                                                                                        19                                  THIRD CAUSE OF ACTION
                                                                                                        20                                       Breach of Contract
                                                                                                        21                               (Against Defendant Denise Wilson)
                                                                                                        22          141. Plaintiff incorporates by reference the foregoing paragraphs as if fully set
                                                                                                        23    forth below.
                                                                                                        24          142. On August 14, 2018, Denise, Jim, and Desert Jet Holdings entered into a
                                                                                                        25    contractual agreement whereby Jim invested a total of $6 million in return for 49
                                                                                                        26    Company Common Units of Desert Jet Holdings based on representations made by
                                                                                                        27    Denise and the company.
                                                                                                        28          143. Denise breached the Contribution Agreement by failing and refusing to

                                                                                                                                                           23
                                                                                                                                                       COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 24 of 33 Page ID #:24



                                                                                                         1    uphold the terms upon which Jim predicated his investment.
                                                                                                         2          144. As a direct and proximate result of the foregoing breaches of contract, Jim
                                                                                                         3    has been damaged in a sum to be proven at trial.
                                                                                                         4                                 FOURTH CAUSE OF ACTION
                                                                                                         5                          Violation of Cal. Corp. Code §§ 25401, 25501
                                                                                                         6                               (Against Defendant Denise Wilson)
                                                                                                         7          145. Plaintiff incorporates by reference the foregoing paragraphs as if fully set
                                                                                                         8    forth below.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9          146. On August 14, 2018, Jim purchased 49 Company Common Units in Desert
                                                                                                        10    Jet Holdings for a total price of $6 million.
                                                                                                        11          147. Denise offered to sell, and sold, the security described above by means of
                                                                                                        12    the written Contribution Agreement, which included false and omitted statements of
TUCKER ELLIS LLP




                                                                                                        13    material fact necessary to make the statements made, in light of the circumstances under
                                                                                                        14    which they were made, not misleading in that Denise misrepresented and concealed the
                                                                                                        15    true financial condition, ownership interests, and liabilities of the Desert Jet Entities.
                                                                                                        16          148. The statements made by Denise were untrue in that the Desert Jet Entities’
                                                                                                        17    financial statements provided to Jim were littered with false information unbacked by
                                                                                                        18    GAAP or fairness. The actual ownership of the Desert Jet Entities was splintered between
                                                                                                        19    the Wilson family, despite Denise maintaining that she was the 100 percent owner.
                                                                                                        20    Although Denise represented that she disclosed the liabilities of the Desert Jet Entities,
                                                                                                        21    several significant liabilities pre-dating Jim’s investment have muddied the company’s
                                                                                                        22    future financial stability, reputation, and ability to secure financing.
                                                                                                        23          149. Jim did not know that these material statements, or lack thereof, were false
                                                                                                        24    at the time the Contribution Agreement was executed. If Jim had known of their
                                                                                                        25    existence, he would not have purchased interests in Desert Jet Holdings or would have
                                                                                                        26    paid much less.
                                                                                                        27          150. Denise’s conduct as described in this complaint was in violation of
                                                                                                        28    California Corporations Code § 25401, which provides that it is “unlawful for any person

                                                                                                                                                              24
                                                                                                                                                        COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 25 of 33 Page ID #:25



                                                                                                         1    to offer or sell a security in this state, or to buy or offer to buy a security in this state, by
                                                                                                         2    means of any written or oral communication that includes an untrue statement of a
                                                                                                         3    material fact or omits to state a material fact necessary to make the statements made, in
                                                                                                         4    the light of the circumstances under which the statements were made, not misleading.”
                                                                                                         5           151. As of the date this complaint was filed, Jim has received the sum of $0 as
                                                                                                         6    income on the security.
                                                                                                         7           152. Under California Corporations Code § 25501, Jim is entitled to rescind the
                                                                                                         8    sale of the security described above and recover the entire amount of consideration paid
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9    for the security, plus interest at the legal rate, less the amount of any income received on
                                                                                                        10    the security.
                                                                                                        11           153. Before entry of judgment in this action, Jim will tender to Desert Jet
                                                                                                        12    Holdings the security purchased from it.
TUCKER ELLIS LLP




                                                                                                        13                                    FIFTH CAUSE OF ACTION
                                                                                                        14              Violation of § 10(b) of the Securities Exchange Act and Rule 10b-5
                                                                                                        15                                       (Against All Defendants)
                                                                                                        16           154. Plaintiff incorporates by reference the foregoing paragraphs as if fully set
                                                                                                        17    forth below.
                                                                                                        18           155. This claim is based upon § 10(b) of the Securities Exchange Act of 1934, 15
                                                                                                        19    U.S.C. § 78j(b) and Rule 10b-5, promulgated thereunder.
                                                                                                        20           156. Denise made the statements described above in connection with the sale of
                                                                                                        21    securities.
                                                                                                        22           157. These statements were materially false and misleading in violation of
                                                                                                        23    § 10(b) of the Securities Exchange Act and Rule 10b-5. The statements were materially
                                                                                                        24    false and misleading, and omitted to state material facts necessary in order to make the
                                                                                                        25    statements made, in light of the circumstances under which they were made, not
                                                                                                        26    misleading.
                                                                                                        27           158. Denise had actual knowledge of the material omissions and/or the falsity of
                                                                                                        28    the material statements set forth above, and intended to deceive Jim, or, in the alternative,

                                                                                                                                                              25
                                                                                                                                                         COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 26 of 33 Page ID #:26



                                                                                                         1    acted with reckless disregard for the truth when she failed to disclose the true facts in the
                                                                                                         2    statements to Jim.
                                                                                                         3           159. In addition, Denise’s attorney, Mr. Libenson of Allen Matkins, disseminated
                                                                                                         4    these materially false and misleading statements provided by Denise with the intent to
                                                                                                         5    contribute to the fraudulent scheme, and he and his law firm are likewise primarily liable.
                                                                                                         6           160. The Practice Certified Public Accountants, Inc. and Mr. Ochoa acted as
                                                                                                         7    accountants for Denise and likewise prepared material information about the Desert Jet
                                                                                                         8    Entities knowing of Denise’s misrepresentations and omissions. Mr. Ochoa and his
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9    Accounting Firm knew that Denise manufactured the financial statements so that the
                                                                                                        10    Desert Jet Entities appeared financially stable on paper. Mr. Ochoa and his accounting
                                                                                                        11    firm are likewise primarily liable.
                                                                                                        12           161. Jim relied on the statements set forth above in making the investment
TUCKER ELLIS LLP




                                                                                                        13    decision to purchase and/or invest in Desert Jet Holdings.
                                                                                                        14           162. Had Jim known of the materially adverse information that was not disclosed
                                                                                                        15    by Denise, he would not have purchased the securities or purchased the securities at a
                                                                                                        16    lower price, and he would not have sustained damages.
                                                                                                        17           163. As a result of Denise’s false representations, Jim has sustained a total loss of
                                                                                                        18    all amounts invested, and had the representations been true, Jim would not have sustained
                                                                                                        19    this loss.
                                                                                                        20                                  SIXTH CAUSE OF ACTION
                                                                                                        21                                    Breach of Duty of Loyalty
                                                                                                        22                               (Against Defendant Denise Wilson)
                                                                                                        23           164. Plaintiff incorporates by reference the foregoing paragraphs as if fully set
                                                                                                        24    forth below.
                                                                                                        25           165. Denise owes a duty of loyalty to Jim in her capacity as a member, manager,
                                                                                                        26    and/or owner of Desert Jet Holdings.
                                                                                                        27           166. Denise represented, promised, and covenanted under Sections 2.7(a) and (c)
                                                                                                        28    of the Limited Liability Company Agreement of Desert Jet Holdings that she owed to Jim
                                                                                                                                                           26
                                                                                                                                                       COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 27 of 33 Page ID #:27



                                                                                                         1    the duty of loyalty.
                                                                                                         2           167. Jim is informed and believes, and on that basis alleges, that Denise breached
                                                                                                         3    her duty of loyalty owed to Jim by drawing $30,000 from the Desert Jet Holdings’ line of
                                                                                                         4    credit to distribute to herself.
                                                                                                         5           168. Such action is a breach of her duty of loyalty because it was designed to
                                                                                                         6    benefit herself to the detriment of Desert Jet Holdings and Jim.
                                                                                                         7           169. Likewise, Denise concealed and abused a $250,000 bank loan from Pacific
                                                                                                         8    Premier Bank for her own personal gain. She failed to disclose the loan to Jim as a debt
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9    of Desert Jet Charter, LLC before the parties executed the Contribution Agreement. She
                                                                                                        10    then dipped into the loan without Jim’s knowledge to buy herself a home in Wyoming
                                                                                                        11    and, in 2019, she deposited about $80,000 into DJ Consulting, an entity in which she is
                                                                                                        12    the only owner and the only person who stands to benefit.
TUCKER ELLIS LLP




                                                                                                        13           170. Denise took company resources without paying for them. She flew her
                                                                                                        14    friends to Mexico on Jim’s jet and did not pay the company for its service, worth an
                                                                                                        15    estimated $15,000 to $20,000 in revenue.
                                                                                                        16           171. Denise also impeded Desert Jet Holdings’ ability to obtain bank financing by
                                                                                                        17    being nonresponsive to bank requests.
                                                                                                        18           172. Denise put her own self-interest before the company’s by refusing to attend
                                                                                                        19    depositions in connection with the sexual harassment lawsuit filed by Ms. Kramer until
                                                                                                        20    Jim agreed that Desert Jet Holdings would pay her legal fees.
                                                                                                        21           173. In addition, Denise breached her duty of loyalty to Jim after the execution of
                                                                                                        22    the Contribution Agreement when it came to reporting the financials of the company. She
                                                                                                        23    filed a fraudulent tax return in 2017 with the help of Mr. Ochoa. She tried to get her
                                                                                                        24    accountants to put Jim’s investment on the balance sheet to trigger her second $500,000
                                                                                                        25    dividend. She conspired with Mr. Ochoa to attempt to manipulate 2018 financial
                                                                                                        26    statements by moving income from 2017 to 2018 to make losses appear less severe.
                                                                                                        27    Denise also sought compensation for unpaid PTO and attempted to take money from
                                                                                                        28    Desert Jet to solve her personal financial problems.

                                                                                                                                                           27
                                                                                                                                                      COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 28 of 33 Page ID #:28



                                                                                                         1          174. Moreover, Denise disrupted company operations when she fired valuable
                                                                                                         2    Desert Jet employees soon after the Contribution Agreement was executed to protect her
                                                                                                         3    misrepresentations, omissions, and self-interest from coming to light.
                                                                                                         4          175. Denise also asked a member of the Desert Jet Holdings Advisory Board,
                                                                                                         5    Doug Wilson, to step down so that she could hire him to sell her interests in Desert Jet
                                                                                                         6    Holdings to someone else, even though Jim is entitled to the right of first refusal.
                                                                                                         7          176. In addition, Denise tried to get Mr. Ochoa and the Accounting Firm to
                                                                                                         8    record her outstanding $500,000 dividend as a liability in an attempt to collect the money
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9    for herself, even though the managers of Desert Jet Holdings did not declare the dividend.
                                                                                                        10    Further, her lawyer, Mr. Libenson of Allen Matkins, told Desert Jet Holdings that Jim
                                                                                                        11    needed to pay Denise her remaining dividend or else the company would be at stake.
                                                                                                        12          177. Further telling, Denise threatened to ruin Desert Jet if Jim pursued this legal
TUCKER ELLIS LLP




                                                                                                        13    action. Denise stated, “[i]f you want to prevent having to be my partner over the term of
                                                                                                        14    multiple protracted legal battles (the company WILL fail if the partners are suing each
                                                                                                        15    other) then make a reasonable offer in writing and let’s move on. But rest assured,
                                                                                                        16    lawsuits between partners will result in complete annihilation of this or any other
                                                                                                        17    company.”
                                                                                                        18          178. Jim suffered damages as a proximate cause of Denise’s misconduct in a sum
                                                                                                        19    exceeding the amounts invested, which shall be proved at trial.
                                                                                                        20                                SEVENTH CAUSE OF ACTION
                                                                                                        21                         Violation of California Corp. Code § 25504.1
                                                                                                        22     (Against Defendants Allen Matkins, Clark Libenson, The Practice Certified Public
                                                                                                        23                              Accountants, Inc., and Adam Ochoa)
                                                                                                        24          179. Plaintiff incorporates by reference the foregoing paragraphs as if fully set
                                                                                                        25    forth below.
                                                                                                        26          180. The 49 Company Common Units in Desert Jet Holding that Jim purchased
                                                                                                        27    through his investment were “securities” within the meaning of § 25019 of California’s
                                                                                                        28    Corporate Securities Law of 1968.

                                                                                                                                                           28
                                                                                                                                                       COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 29 of 33 Page ID #:29



                                                                                                         1          181. All of the Desert Jet Holdings securities were “offered for sale” in the State
                                                                                                         2    of California pursuant to California Corporations Code § 25008 because the issuers of
                                                                                                         3    such securities were located in California and/or the offers for such securities originated
                                                                                                         4    in California, specifically from Desert Jet’s principal place of business in Thermal,
                                                                                                         5    California.
                                                                                                         6          182. Under California Corporations Code § 25401, “[i]t is unlawful for any
                                                                                                         7    person to offer or sell a security in this state . . . by means of any written or oral
                                                                                                         8    communication which includes an untrue statement of a material fact or omits to state a
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9    material fact necessary in order to make the statements made, in light of the
                                                                                                        10    circumstances under which they were made, not misleading.”
                                                                                                        11          183. As set forth above, the Desert Jet Holding securities were offered and sold
                                                                                                        12    directly to Jim through numerous untrue statements of material facts as well as omissions
TUCKER ELLIS LLP




                                                                                                        13    of material facts in the Contribution Agreement executed by Jim, Denise, and Desert Jet
                                                                                                        14    Holdings, in violation of California Code § 25401. Accordingly, privity exists between
                                                                                                        15    Jim and Denise.
                                                                                                        16          184. Such misrepresented and omitted facts are “material” within the meaning of
                                                                                                        17    California Corporations Code § 25401 because they were facts a reasonable investor
                                                                                                        18    would consider in deciding whether to invest.
                                                                                                        19          185. Allen Matkins and Mr. Libenson acted as legal counsel for Denise and
                                                                                                        20    prepared material information about the Desert Jet Entities knowing of Denise’s
                                                                                                        21    misrepresentations and omissions. In particular, Allen Matkins and Mr. Libenson were
                                                                                                        22    aware of the undisclosed liabilities, misleading financial statements, ownership interests,
                                                                                                        23    and other fraud perpetrated by Denise, as more fully detailed above.
                                                                                                        24          186. Allen Matkins had direct knowledge of at least one undisclosed liability
                                                                                                        25    during their representation of Denise and the Desert Jet Entities in the negotiation and
                                                                                                        26    execution of the Contribution Agreement. Allen Matkins not only knew that the Desert
                                                                                                        27    Jet Entities were sued in the Kramer Litigation, Allen Matkins represented them in early
                                                                                                        28    2018. Despite this involvement, Allen Matkins and Mr. Libenson omitted this liability.

                                                                                                                                                             29
                                                                                                                                                         COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 30 of 33 Page ID #:30



                                                                                                         1            187. The Practice Certified Public Accountants, Inc. and Mr. Ochoa acted as
                                                                                                         2    accountants for Denise and likewise prepared material information about the Desert Jet
                                                                                                         3    Entities knowing of Denise’s misrepresentations and omissions. Mr. Ochoa and his
                                                                                                         4    Accounting Firm knew that Denise manufactured the financial statements so that the
                                                                                                         5    Desert Jet Entities appeared financially stable on paper. In addition, Mr. Ochoa helped
                                                                                                         6    Denise file and prepare fraudulent tax returns for the Desert Jet Entities on at least one
                                                                                                         7    occasion.
                                                                                                         8            188. Allen Matkins, Mr. Libenson, The Practice Certified Public Accountants,
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9    and Mr. Ochoa are liable for misrepresentations and omissions made in connection with
                                                                                                        10    the Desert Jet Holdings securities under California Corporations Code § 25504.1 because
                                                                                                        11    they materially aided, with intent to deceive or defraud, in the acts or transactions
                                                                                                        12    constituting violations of § 25401.
TUCKER ELLIS LLP




                                                                                                        13            189. The aid that the above mentioned Defendants provided to the perpetration of
                                                                                                        14    Denise’s fraudulent scheme was material, indeed essential: they helped organize the
                                                                                                        15    Desert Jet Holdings offering and concealed and/or aided in the fraudulent
                                                                                                        16    misrepresentations by Denise despite having full knowledge of the truth.
                                                                                                        17            190. Jim suffered financial losses as a result of Defendants’ misconduct. Under
                                                                                                        18    California Corporations Code § 25501, Jim is entitled to damages as set forth in the
                                                                                                        19    Code.
                                                                                                        20                                     PRAYER FOR RELIEF
                                                                                                        21            Wherefore, Plaintiff James McCool prays for judgment as follows:
                                                                                                        22                            First Cause of Action for Breach of Contract
                                                                                                        23            191. Damages in an amount to be proved at trial, but which is not less than
                                                                                                        24    $8,000,000 plus interest;
                                                                                                        25                                 Second Cause of Action for Fraud
                                                                                                        26            192. Compensatory damages in an amount to be proved at trial, but which are not
                                                                                                        27    less than $8,000,000 plus interest;
                                                                                                        28            193. Punitive damages as permitted by law in an amount to be determined at trial;

                                                                                                                                                           30
                                                                                                                                                       COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 31 of 33 Page ID #:31



                                                                                                         1                     Third Cause of Action for Negligent Misrepresentation
                                                                                                         2          194. Compensatory damages in an amount to be proved at trial, but which are not
                                                                                                         3    less than $8,000,000 plus interest;
                                                                                                         4                Fourth Cause of Action for Violation of California Securities Law
                                                                                                         5          195. Rescinding the sale of the security and ordering Denise to pay to Jim the
                                                                                                         6    sum of $6,000,000, the consideration paid for the security, plus rescission of the $2
                                                                                                         7    million bridge loan, and interest at the legal rate, less the amount of the income received
                                                                                                         8    by Jim on the security;
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9                        Fifth Cause of Action for Violation of Rule 10b-5
                                                                                                        10          196. Rescinding the sale of the security and ordering Denise to pay to Jim the
                                                                                                        11    sum of $6,000,000, the consideration paid for the security, plus recession of the $2
                                                                                                        12    million bridge loan, and interest at the legal rate, less the amount of the income received
TUCKER ELLIS LLP




                                                                                                        13    by Jim on the security;
                                                                                                        14                       Sixth Cause of Action for Breach of Duty of Loyalty
                                                                                                        15          197. Damages in an amount to be proved at trial, but which is not less than
                                                                                                        16    $8,000,000 plus interest;
                                                                                                        17      Seventh Cause of Action for Against Defendants Allen Matkins, Clark Libenson, The
                                                                                                        18    Practice Certified Public Accountants, Inc., and Adam Ochoa for Violation of California
                                                                                                        19                                          Securities Law
                                                                                                        20          198. Damages in an amount to be proved at trial, but which is not less than
                                                                                                        21    $8,000,000 plus interest;
                                                                                                        22                                     On All Causes of Action
                                                                                                        23          199. An award of prejudgment and post-judgment interest;
                                                                                                        24          200. Costs, interest, and such other and further relief as the Court deems just and
                                                                                                        25    proper.
                                                                                                        26
                                                                                                        27

                                                                                                        28

                                                                                                                                                           31
                                                                                                                                                       COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 32 of 33 Page ID #:32



                                                                                                         1

                                                                                                         2    DATED: December 30, 2019                  TUCKER ELLIS LLP
                                                                                                         3

                                                                                                         4
                                                                                                                                                    By: /s/ Edward W. Racek
                                                                                                         5                                              Matthew I. Kaplan
                                                                                                                                                        Edward W. Racek
                                                                                                         6                                              Attorneys for Plaintiff
                                                                                                                                                        JAMES D. MCCOOL
                                                                                                         7

                                                                                                         8
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9

                                                                                                        10

                                                                                                        11

                                                                                                        12
TUCKER ELLIS LLP




                                                                                                        13

                                                                                                        14

                                                                                                        15

                                                                                                        16

                                                                                                        17

                                                                                                        18

                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26
                                                                                                        27

                                                                                                        28

                                                                                                                                                      32
                                                                                                                                                  COMPLAINT
                                                                                                             Case 5:19-cv-02499-CAS-KK Document 1 Filed 12/30/19 Page 33 of 33 Page ID #:33



                                                                                                         1                                   JURY TRIAL DEMAND
                                                                                                         2         Plaintiff demands a trial by jury of all issues so triable.
                                                                                                         3

                                                                                                         4    DATED: December 30, 2019                       TUCKER ELLIS LLP
                                                                                                         5

                                                                                                         6
                                                                                                                                                         By: /s/ Edward W. Racek_________
                                                                                                         7                                                   Matthew I. Kaplan
                                                                                                                                                             Edward W. Racek
                                                                                                         8                                                   Attorneys for Plaintiff
                                                                                                                                                             JAMES D. MCCOOL
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9

                                                                                                        10

                                                                                                        11

                                                                                                        12
TUCKER ELLIS LLP




                                                                                                        13

                                                                                                        14

                                                                                                        15

                                                                                                        16

                                                                                                        17

                                                                                                        18

                                                                                                        19
                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26
                                                                                                        27

                                                                                                        28

                                                                                                                                                           33
                                                                                                                                                      COMPLAINT
